Nalbone v Vanderbilt Props., Inc. (2020 NY Slip Op 02432)





Nalbone v Vanderbilt Props., Inc.


2020 NY Slip Op 02432


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


433 CA 19-01198

[*1]THEODORE NALBONE AND JENNIFER NALBONE, PLAINTIFFS-RESPONDENTS,
vVANDERBILT PROPERTIES, INC., ET AL., DEFENDANTS. VANDERBILT PROPERTIES, INC., THIRD-PARTY PLAINTIFF, CMC CONCRETE, LLC, THIRD-PARTY DEFENDANT, AND UNITED MATERIALS, THIRD-PARTY DEFENDANT-APPELLANT.


GOLDBERG SEGALLA LLP, BUFFALO (CHRISTOPHER G. FLOREALE OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
VIOLA, CUMMINGS & LINDSAY, LLP, NIAGARA FALLS (MICHAEL J. SKONEY OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered June 4, 2019. The order granted the motion of plaintiffs for leave to amend the summons and complaint to assert a direct cause of action against third-party defendant United Materials. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court